                          Case MDL No. 2957 Document 1-2 Filed 06/16/20 Page 1 of 11



                                 BEFORE THE UNITED STATES JUDICIAL PANEL
                                      ON MULTIDISTRICT LITIGATION


IN RE: COVID-19 Airfare Refund Litigation                                                   MDL Docket No. ________




                                             SCHEDULE OF ACTIONS

     Case Caption                           Court                        Civil Action No.          Judge
1    Plaintiffs:                            Southern District of New     7:20-cv-3503              Philip M. Halpern
                                            York
     Emilio L. Vozzolo

     Defendants:

     Air Canada

2    Plaintiffs:                            Middle District of Florida   6:20-cv-703               Wendy W. Berger

     Thomas Levu

     Defendants:

     Air Canada, Inc.

3    Plaintiffs:                            Northern District of Texas   4:20-cv-371               Reed C. O’Connor

     Lee Ward

     Defendants:


                                                            1
                          Case MDL No. 2957 Document 1-2 Filed 06/16/20 Page 2 of 11



    American Airlines, Inc.

4   Plaintiffs:                           District of Nevada          2:20-cv-01002    Richard F. Boulware
                                          (Transferred from Eastern
    Deanna Herr                           District of Michigan)

    Defendants:

    Allegiant Air, LLC

5   Plaintiffs:                           District of Nevada          2:20-cv-767      Andrew P. Gordon

    Rebecca Bratcher

    Defendants:

    Allegiant Travel Company


6   Plaintiffs:                           Southern District of New    1:20-cv-3542     Jesse M. Furman
                                          York
    Stephen Ide

    Defendants:

    British Airways PLC


7   Plaintiffs:                           Northern District of Georgia 1:20-cv-02461   Eleanor L. Ross

    Kevin Polk

    Defendants:

                                                         2
                             Case MDL No. 2957 Document 1-2 Filed 06/16/20 Page 3 of 11




     Delta Air Lines, Inc.

8    Plaintiffs:                             Northern District of Georgia 1:20-cv-1664    Eleanor L. Ross

     Elliot Daniels

     Defendants:

     Delta Air Lines Inc.

9    Plaintiffs:                             Northern District of Georgia 1:20-cv-1725    Eleanor L. Ross

     Angela Dusko

     Defendants:

     Delta Air Lines Inc.

10   Plaintiffs:                             Central District of         8:20-cv-885      Michael W. Fitzgerald
                                             California
     Karla Maree

     Defendants:

     Deutsche Lufthansa AG

11   Plaintiffs:                             Central District of         2:20-cv-4261     Michael W. Fitzgerald
                                             California
     Anthony Castanares, Kristin Sullivan

     Defendants:


                                                             3
                              Case MDL No. 2957 Document 1-2 Filed 06/16/20 Page 4 of 11



     Deutsche Lufthansa AG

12   Plaintiffs:                              Eastern District of     2:20-cv-820          Kimberly J. Mueller
                                              California
     Feliks Obertman

     Defendants:

     Frontier Airlines Inc.

13   Plaintiffs:                              District of Colorado    1:20-cv-1153         Phillip A. Brimmer

     Melissa Young

     Defendants:

     Frontier Airlines Inc.

14   Plaintiffs:                              District of Colorado    1:20-cv-1340         Raymond P. Moore

     Jamie Sweet
     Stephanie Faust

     Defendants:

     Frontier Airlines Inc.

15   Plaintiffs:                              District of Hawai’i     1:20-cv-175          Magistrate Judge Rom
                                                                                           Trader
     Nataly Alvarez

     Defendants:


                                                              4
                              Case MDL No. 2957 Document 1-2 Filed 06/16/20 Page 5 of 11



     Hawaiian Airlines Inc.

16   Plaintiffs:                              Central District of            5:20-cv-767     Jesus G. Bernal
                                              California
     Cherish Daversa-Evdyriadis

     Defendants:

     Norwegian Air Shuttle ASA
     Kiwi.com Inc. d/b/a/ Kiwi.com USA Inc.

17   Plaintiffs:                              Eastern District of New        1:20-cv-2121    Eric R. Komitee
                                              York
     Anthony Greaves

     Defendants:

     Norwegian Air Shuttle ASA
18   Plaintiffs:                              Eastern District of            5:20-cv-1883    John M. Gallagher
                                              Pennsylvania
     Adrian Bombin

     Defendants:

     Southwest Airlines Co.

19   Plaintiffs:                              Southern District of Florida   0:20-cv-60746   Raag Singhal

     Brandon Hill

     Defendants:

     Spirit Airlines Inc.

                                                              5
                            Case MDL No. 2957 Document 1-2 Filed 06/16/20 Page 6 of 11




20   Plaintiffs:                            Southern District of Florida   0:20-cv-60829   Roy K. Altman

     Lisa Boucher

     Defendants:

     Spirit Airlines Inc.


21   Plaintiffs:                            Southern District of Florida   0:20-cv-60933   Roy K. Altman

     Minely Diaz

     Defendants:

     Spirit Airlines Inc.


22   Plaintiffs:                            Southern District of Florida   0:20-cv-61003   Rodolfo A. Ruiz
                                            (Transferred from District
     Edward L. Manchur                      of Massachusetts)

     Defendants:

     Spirit Airlines Inc.


23   Plaintiffs:                            Southern District of New       1:20-cv-3294    Andrew L. Carter, Jr.
                                            York
     Svetlana Sholopa

     Defendants:

                                                            6
                              Case MDL No. 2957 Document 1-2 Filed 06/16/20 Page 7 of 11




     Turkish Airlines, Inc.


24   Plaintiffs:                              Southern District of New        1:20-cv-3328   Lewis J. Liman
                                              York
     Milica Milosevic

     Defendants:

     Turk Hava Yollari A.O. Inc
     Turkish Airlines, Inc.

     Movant:

     Svetlana Sholopa

25   Plaintiffs:                              Northern District of Illinois   1:20-cv-2142   Thomas M. Durkin

     Jacob Rudolph

     Defendants:

     United Airlines Holdings, Inc.
     United Airlines, Inc.

     Movant:

     John Compo

26   Plaintiffs:                              Northern District of Illinois   1:20-cv-2166   Thomas M. Durkin

     John Compo

                                                              7
                             Case MDL No. 2957 Document 1-2 Filed 06/16/20 Page 8 of 11




     Defendants:

     United Airlines Holdings, Inc.
     United Airlines, Inc.


27   Plaintiffs:                             Northern District of Ohio   1:20-cv-756      Solomon Oliver, Jr.

     Pamela M. Utley
     Andrea Utley
     Alexandra C. Schrock
     Ivana Woolfson
     Nicholas Austin
     Timothy Rosenberger
     Aaron Woolfson

     Defendants:

     United Airlines Holdings, Inc.
     United Airlines, Inc.


28   Plaintiffs:                             Eastern District of New     1:20-cv-1829     Margo K. Brodie
                                             York
     Josephine Marie Roman

     Defendants:

     JetBlue Airways Corp.


29   Plaintiffs:                             Eastern District of New     1:20-cv-01966    Ann M. Donnelly

                                                            8
                           Case MDL No. 2957 Document 1-2 Filed 06/16/20 Page 9 of 11



                                           York
     Carlos W. Martinez-Sanchez

     Defendants:

     Concesionaria Vuela Compania De
     Aviacion S.A.P.I. De C.V.
     Controladora Vuera Compania De
     Aviacion, S.A.B., De C.V.

30   Plaintiffs:                           Northern District of Illinois   1:20-cv-2215    John Robert Blakey

     Samantha Levey

     Defendants:

     Concesionaria Vuela Compania De
     Aviacion S.A.P.I. De C.V.
     Controladora Vuera Compania De
     Aviacion, S.A.B., De C.V.

31   Plaintiffs:                           Central District of             2:20-cv-4552    John F. Walter
                                           California
     Carlos A. Jauregui

     Defendants:

     China Eastern Airlines Corporation
     Limited

32   Plaintiffs:                           Northern District of Illinois   1:20-cv-03087   John J. Thorp, Jr.

     Kathy Belanger

                                                           9
                          Case MDL No. 2957 Document 1-2 Filed 06/16/20 Page 10 of 11




     Defendants:


     Iberia Lineas Aereas De Espana S.A.
     Opeadora

33   Plaintiffs:                           District of Oregon        3:20-cv-810-AC     Magistrate Judge John
                                                                                        V. Acosta
     Robert Chandler

     Defendants:

     Condor Flugendienst GMBH

34   Plaintiffs:                           Northern District of      5:20-cv-3341       Beth Labson Freeman
                                           California
     Ashley Bugarin

     Defendants:

     All Nippon Airways Co. Ltd.

35   Plaintiffs:                           Eastern District of New   1:20-cv-2125       LaShann DeArcy Hall
                                           York
     Martha Dumitrescu

     Defendants:

     Compania Panamena De Aviacion, S.A.

36   Plaintiffs:                           District of Colorado      1:20-cv-01751      Magistrate Judge
                                                                                        Michael E. Hegarty

                                                          10
                          Case MDL No. 2957 Document 1-2 Filed 06/16/20 Page 11 of 11



     Shirley Johnson

     Defendants:

     Frontier Airlines
37   Plaintiffs:                          Eastern District of     2:20-cv-02834         Anita B. Brody
                                          Pennsylvania
     Paula Gimello

     Defendants:

     American Airlines Group Inc.
38   Plaintiffs:                          Northern District of    3:20-cv-3019          Magistrate Judge
                                          California                                    Joseph C. Spero
     Winifredo Herrera
     Macaria Herrera

     Defendants:

     Cathay Pacific Airways Ltd.




                                                          11
